DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.
 
Status of the Claims
The amendment/remarks received on 06/16/2021 have been entered and fully considered.  Claims 15-16, 19, 21, 25, 36, 39, and 41-53 are pending.  Claims 1-14, 17-18, 20, 22-24, 26-35, 37-38, and 40 are cancelled.  Claims 41-53 are new.  Claims 15, 31, and 39 are amended.  Claims 15-16, 19, 21, 25, 36, 39, and 41-53 are examined herein.

Claim Objections
Claims 42, 46, and 49 are objected to because of the following informalities:  the phrase “the composition” should be amended to recite “the glass coating composition”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 41-51 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 41-51 each recite “The glass coating composition of claim …” while claims 15 or 39 from which they depend are drawn to recite a gasket (the glass coating composition is just one component of the gasket).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 41-49, the claims depend from claim 15 but recite “the glass coating composition of claim 15” while claim 15 is drawn to “A gasket.”  Therefore, it is unclear what the scope of the claims are.  For the purpose of this Office action, the claims will be interpreted as referring to the gasket of claim 15.
Claims 50-51 each recite the limitation "The glass coating composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office action, the claims will be interpreted as referring to the gasket of claim 39.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 36, 41-47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0203267 A1 (“Chou”) in view of US 2006/0063659 A1 (“Xue”), CN 102386345 A (“Zeng” – machine translation filed by applicant 04/14/2017 cited herein), and US 2010/0323267 A1 (“Maier”).
Regarding claims 15, 43-44, 47, Chou discloses a solid oxide fuel cell comprising a multi-layer seal comprising a gasket body and a compliant interlayer formed on first and second opposing surfaces of the gasket body (Abstract; [0021]-[0026]).  The interlayers comprise glass ([0059], [0062], [0072]) and in Example 2 the glass comprises SiO2, B2O3, Na2O, Al2O3, BaO, ZnO, CaO, and K2O ([0089]).
In view of the instant specification, see the published application at [0026] and [0031] the glass of Chou is deemed to inherently be capable of forming an alkaline solution in an equivalent amount of water by weight.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. Id.
Chou does not expressly disclose the seal comprises a binder component and a liquid carrier comprising greater than 50% by volume water.
Xue discloses a sealant composition for sealing solid oxide fuel cells (Abstract) and teaches mixing the glass component thereof with a binder system to form a paste ([0012], [0031]-[0033]).  The paste allows for ready application to a sealing surface ([0032]).  Representative examples of suitable organic binder materials include methyl cellulose ([0033]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided methyl cellulose in the interlayers of Chou to allow for ready application to a sealing surface and for the sealant composition to be easily placed.
Xue discloses a solvent ([0031]) but does not expressly disclose the solvent comprises greater than 50% by volume water.
Zeng discloses a sealing gasket for a solid oxide fuel cell (Abstract) and teaches the gasket comprises a glass powder, a binder, and a solvent (pg. 4, ¶3).  The binder includes methyl cellulose and the solvent includes deionized water (pg. 4, ¶3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the solvent of Xue for the solvent taught by Zeng because, as shown by Zeng, water is a suitable solvent for methyl cellulose in the field of sealing gaskets for a solid oxide fuel cells.  See also MPEP 21444.06(II) and MPEP 2144.07.
Chou does not expressly disclose a retarder comprising a lignin, lignosulfonate, or a salt thereof, a hydroxycarboxylic acid or salt thereof, a vinyl polymer; a monosaccharide or disaccharide; a fluorate; a borate; or a derivative or mixture thereof.
Maier discloses a seal between two components of a fuel cell stack (Abstract) and teaches including an additive serving to lower the melting temperature of the insulating layer, wherein the additive can be a borate ([0023]-[0024]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included a borate in the composition of Chou to lower the melting temperature of the layer.
Regarding claims 16 and 36, modified Chou discloses the gasket of claim 15.  Chou further discloses the gasket body comprises mica ([0055]-[0057]).  Chou further discloses the gasket body is flexible, elastic and tough, having high tensile strength, and can withstand great mechanical pressure perpendicular to plane but the lamination has cleavage and can be easily split into very thin leaves ([0057]).
Regarding claim 25, modified Chou discloses the gasket of claim 15.  Chou further discloses a method of producing and sealing a solid oxide fuel cell comprising incorporating the gasket of claim 15 ([0021]-[0026], [0068], [0076]).
Regarding claim 41, modified Chou discloses the gasket of claim 15.  As modified by Xue, the sealing composition is applied as a paste.  In this process, the glass is provided as a glass powder (Xue at [0022]).
Regarding claim 42, modified Chou discloses the gasket of claim 15.  As modified by Xue, the sealing composition is applied as a paste.  In an example, 40 g of glass powder is blended with 10 g of a solvent/binder system.  10 g of this paste are 
Regarding claim 45, modified Chou discloses the gasket of claim 15.  It is deemed that the glass component being the type that hardens and sets in water is an inherent characteristic and/or property of the specifically disclosed glass component.  See the sections of MPEP 2112 cited above.
Regarding claim 46, modified Chou discloses the gasket of claim 15.  Maier further teaches the borate is included in the composition amounting to from approximately 4 percent by weight to approximately 12 percent by weight ([0082]).
Regarding claim 49, modified Chou discloses the gasket of claim 15.  As modified by Xue, the sealing composition is applied as a paste.  In an example, 40 g of glass powder is blended with 10 g of a solvent/binder system (55:45 ratio).  10 g of this paste are mixed with 2 grams of 8 mol % yttria-stabilized zirconium oxide powder ([0042]).  This equates to 7.5 wt% of the binder.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0203267 A1 (“Chou”) in view of US 2006/0063659 A1 (“Xue”) and US 2010/0323267 A1 (“Maier”).
Regarding claim 19, Chou discloses the gasket of claim 39.  Chou discloses in Example 2 the glass contains about 58% SiO2, about 9% B2O3, about 11% Na2O, about 6% Al2O3, about 4% BaO, and ZnO, CaO and K2O ([0089]).  While the recited components add up to 88%, Chuo does not disclose the percentages of ZnO, CaO and K2O.  Therefore, it is not clear that the range would necessarily fall within the claimed 
Xue discloses a sealant composition for use in sealing solid oxide fuel cells (Abstract).  Xue teaches the composition may comprise up to 40% by weight of filler ([0018], [0026]).  The filler reinforces the sealant microstructure and further enhances the pressure containment capacity of the seal in solid oxide feel cell stack applications ([0018]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included a filler as taught by Xue to reinforce the sealant microstructure and further enhance the pressure containment capacity of the seal.  The amount of glass is therefore greater than 60% by weight.  This overlaps with the claimed range.  The amount of glass would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the range disclosed by Xue overlaps the range as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff,
Chou does not expressly disclose a retarder comprising a lignin, lignosulfonate, or a salt thereof, a hydroxycarboxylic acid or salt thereof, a vinyl polymer; a monosaccharide or disaccharide; a phosphate; a fluorate; a borate; or a derivative or mixture thereof.
Takayama discloses a crystallizable glass composition as an adhesive material for hermetically sealing a support substrate, an electrolyte, electrodes or other elements which are used in producing an SOFC (Abstract; [0034]-[0035], [0081]).  To control the fluidity or the coefficient of thermal expansion, the crystallizable glass powder may contain filler powder, such as magnesium phosphate (3MgO.P2O5) ([0057]).  It would have been obvious to a person having ordinary skill in the art before the effefctivei filing date of the claimed invention to have included a phosphate (e.g. magnesium phosphate) in the composition of Chou as taught by Takayama to control the fluidity or the coefficient of thermal expansion.

Claims 39, 21, and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0203267 A1 (“Chou”) in view of US 2014/0221190 A1 (“Takayama”).
Regarding claims 39, 21, and 50-51, Chou discloses a solid oxide fuel cell comprising a multi-layer seal comprising a gasket body and a compliant interlayer formed on first and second opposing surfaces of the gasket body (Abstract; [0021]-[0026]).  The interlayers comprise glass ([0059], [0062], [0072]) and in Example 2 the glass comprises SiO2, B2O3, Na2O, Al2O3, BaO, ZnO, CaO, and K2
In view of the instant specification, see the published application at [0026] and [0031], the glass of Chou is deemed to inherently be capable of forming an alkaline solution in an equivalent amount of water by weight.  See the sections of MPEP 2112 cited above.
Chou does not expressly disclose a retarder comprising a lignin, lignosulfonate, or a salt thereof, a hydroxycarboxylic acid or salt thereof, a vinyl polymer; a monosaccharide or disaccharide; a fluorate; a borate; or a derivative or mixture thereof.
Maier discloses a seal between two components of a fuel cell stack (Abstract) and teaches including an additive serving to lower the melting temperature of the insulating layer, wherein the additive can be a borate ([0023]-[0024]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included a borate in the composition of Chou to lower the melting temperature of the layer.
Regarding claims 52-53, modified Chou discloses the gasket of claim 39.  Chou further discloses the gasket body comprises mica in the core ([0055]-[0057]).  The mica may be in the form of flakes ([0056], [0079]).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0203267 A1 (“Chou”) in view of US 2006/0063659 A1 (“Xue”), CN 102386345 A (“Zeng” – machine translation filed by applicant 04/14/2017 cited herein), and US 2010/0323267 A1 (“Maier”) as applied to claim 47 above, and further in view of US 2015/0030963 A1 (“Surdoval”).
Regarding claim 48, modified Chou discloses the gasket of claim 47.  As discussed above, Xue discloses the organic binder materials may include methyl cellulose ([0033]) but is silent regarding the binder comprising one or more acrylate homo or copolymers; or vinyl acetate homo or copolymers.
Surdoval discloses a seal for a solid oxide fuel cell (Abstract).  Surdoval teaches a binder can be included in the composition and the binder may be acrylates and cellulose ([0012]-[0013], [0040]-[0041]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the acrylate binder of Surdoval for the cellulose binder of Xue because, as shown by Surdoval, the two binders are known equivalent in seal compositions.

Response to Arguments
Applicant’s arguments, see pp. 5 and sections III.A. and III.B, filed 06/16/2021, with respect to the rejection over Rautanen have been fully considered and are persuasive.  The rejection over Rautanen has been withdrawn. 
Applicant’s arguments, see section IV., filed 06/16/2021, with respect to the rejection(s) of claim(s) 15-16, 19, 21, 25, 36, and 39 under 35 USC 103 over combinations of Chou, Xue, Zeng, and Takayama have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2015/0030963 A1 (“Surdoval”).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727